of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b4 conex-123311-09 number info release date uil the honorable christopher j dodd united_states senator lewis street suite hartford ct attention ------------ dear senator dodd this letter responds to your enquiry dated date submitted on behalf of your constituent ------------------------- she asked whether she can take the first-time_homebuyer_tax_credit for a purchase before the date effective date congress added sec_36 to the internal_revenue_code the code in section of the economic and housing recovery act of public law number stat to provide a credit to first-time homebuyers for purchases made in congress amended sec_36 in section of the american reinvestment and recovery tax act of public law number stat to provide different rules for purchases made in rules for home purchases on or after date and before date a first_time_homebuyer who purchased a home on or after date and before date can take a credit on his or her federal_income_tax return equal to percent of the purchase_price of the residence up to a maximum of dollar_figure taxpayers who take this credit for purchases made in must repay the credit in equal installments over fifteen years see former sec_36 sec_36 and sec_36 of the code rules for home purchases on or after date and before date for taxpayers who purchased their home on or after date and before date the law increases the maximum credit to dollar_figure taxpayers who take the credit for purchases made in and use the residence as their principal conex-123311-09 residence for at least three years beginning on the date of purchase are not required to repay the credit see sec_36 sec_36 and sec_36 of the code as amended because ----------------bought her residence on date before the effective date she does not qualify for either the or credit unfortunately the statute does not grant the internal_revenue_service the authority to expand the scope of the credit administratively i hope this information is helpful if you have any questions please contact ----------- ---- ---------- at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
